Exhibit CSX CORPORATION CSX TRANSPORTATION, INC. Action of Authorized Pricing Officers October 21, 2008 1.On December 13, 2ransportation, Inc. (the “Company”) entered into an indenture (the “Base Indenture”) with The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee (the “Trustee”).On October 24, 2008 the Company intends to enter into a second supplemental indenture (the “Second Supplemental Indenture”, and the Base Indenture, as supplemented by the Second Supplemental Indenture, the “Indenture”) with the Trustee and CSX Corporation (the “Guarantor”).Subject to the Second Supplemental Indenture becoming effective, pursuant to (i) Section 301 of the Base Indenture, (ii) the resolutions duly adopted by the Board of Directors of the Guarantor at meetings duly called and held on December 12, 2007 and May 6-7, 2008, and (iii) the resolutions of the board of directors of the Company adopted by unanimous written consent, in lieu of a meeting, on September 10, 2008, the undersigned officers hereby establish a series (as that term is used in Section301 of the Base Indenture) of Securities to be issued under the Indenture, which series of Securities shall have the terms set forth in the Prospectus and the Prospectus Supplement attached as Exhibit A (collectively, the “Prospectus”) and such other or different terms as may be set forth herein.The title of the Securities shall be the 8.375% Secured Equipment Notes due 2014 (the “Notes”), and the Notes will be issued in fully registered form only, in denominations of $2,000 and integral multiples of $1,000 in excess thereof.Terms used herein and not defined shall have the meaning assigned to them in the Indenture or the Prospectus. 2.The form and terms of the Notes substantially in the form of Exhibit B attached hereto are hereby approved under the Indenture; and the Chairman, President and Chief Executive Officer, any Vice Chairman, any Executive Vice President, any Senior Vice President, any Vice President, any General Counsel, any Assistant General Counsel, any Associate General Counsel, the Corporate Secretary, or any Assistant Corporate Secretary of the Company, as well as Louis G. Recher,
